Citation Nr: 1609219	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  15-39 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to specially-adapted housing or a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran served on active duty from December 1977 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  The VA claims file has since been transferred to the RO in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran's service-connected disabilities result in the permanent and total loss of use of his lower extremities.


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility for specially-adapted housing or a special home adaptation grant have been met.  38 U.S.C.A. 
§§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.809, 3.809a (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Specially-adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity, together with residuals of organic disease or injury, or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101(a); 38 C.F.R. 
§ 3.809.

It is noted that "loss of use" is used in several places in the rating schedule.  In the context of special monthly compensation under 38 C.F.R. § 3.350(a)(2)(i), loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  However, "loss of use" is not a uniform term of art for VA purposes, and for specially-adapted housing under 3.809 "loss of use" is found when locomotion is precluded without the aid of braces, crutches, canes, or a wheelchair.  Thus, loss of use for the purposes of 38 C.F.R. § 3.809 is much less onerous and exacting than it is for special monthly compensation.  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

Here, the Board finds that the Veteran's service-connected osteonecrosis of the bilateral hips, rated at 100 percent disabling when combined (per the bilateral factor) results in permanent and total disability.  In support, the Board points to the Veteran's VA provider who has authored multiple statements asserting that the Veteran's osteonecrosis is permanent and total in nature, in that the condition has worsened to the point that both of his limbs now require the use of a wheelchair, or a the use of a walker for short distances in situations where the use of a wheelchair is precluded.  See Letter, received in April 2015. Therefore, the Veteran has a permanent and total rating based on service-connected disabilities, resulting in loss of use of both lower extremities, for the purposes of this analysis.

While an April 2015 VA examination report determined that the Veteran's range of motion in the lower extremities was reduced, as opposed to precluded, the examiner did indicate that the Veteran required the use of a wheelchair or walker on a regular basis, that such disability would have an impact on the Veteran's ability to perform any type of occupational task, and that he needed help with getting in and out of the shower, dressing, and standing or walking for five minutes.

Further, the Veteran is competent to report symptoms observable to a layperson (i.e. weakness, instability walking), and his statements have been supported by his VA provider on more than one occasion.  As such, the Veteran's lay reports bear directly on the factual question at issue, and coupled with the medical evidence of record, the evidence in this case indicates loss of use of the lower extremities.  That is, the Veteran's locomotion is precluded without the aid of braces, crutches, canes, or a wheelchair by his service connected disabilities.

Accordingly, the Veteran's claim for entitlement to specially-adapted housing is granted.  Based on this result, a discussion of VA's duties to notify and assist is not necessary.


ORDER

Entitlement to specially-adapted housing or a special home adaptation grant is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


